FILED
                                                                                                               December 17, 2015
                                                                                                                I\" COURTOF
                                                                                                            WORKERS' C O~'IPE:-i SATIO:-i
                                                                                                                    CLAD 'IS

                                                                                                                   Time: 2:42 PM




              IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT KNOXVILLE

DOUGLAS A. HOLMAN                                          )    Docket No.: 2015-03-0059
         Employee,                                         )
v.                                                         )    State File Number: 2472-2015
CONSOLIDATED NUCLEAR                                       )
SECURITY, LLC,                                             )    Judge Pamela B. Johnson
          Employer,                                        )
And                                                        )
AIG CLAIMS, INC.                                           )
                  Carrier.                                 )
                                                           )

                     EXPEDITED HEARING ORDER
         DENYING TEMPORARY DISABILITY AND MEDICAL BENEFITS


        This matter came before the undersigned Workers' Compensation Judge on the
Request for Expedited Hearing filed by the Employee, Douglas A. Holman, pursuant to
Tennessee Code Annotated section 50-6-239 (2014). The central legal issue is whether
Mr. Holman sustained an injury arising primarily out of and in the course and scope of
his employment with the Employer, Consolidated Nuclear Security, LLC (CNS), and if
so, whether he is entitled to temporary disability and/or medical benefits. For the reasons
set forth below, the Court finds that Mr. Holman failed to establish that he is likely to
preva il at a hearing on the merits. Accordingly, his request for temporary disability and
medical benefits are deni ed at this time. 1

                                               History of Claim

       Mr. Holman is a sixty-seven-year-old resident of Sevier County, Tennessee. CNS
employed Mr. Holman as a carpenter. (T.R. 1.) With the exception of twelve years that
he took a leave of absence to teach, Mr. Holman worked at the Y-12 Department of
Energy facility from 1983 to the present. Mr. Holman described the work at the plant as
"heavy [duty] work." He testified his work often required him to work on scaffolding
and use a pulley, without a rope brake, to pull up heavy materials with one hand. His job
1
  A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an appendix.

                                                          1
also required him to build forms, hang trim, build timber floors for tractor-trailers, and
assemble and move heavy desks, file cabinets, and other office furniture. He further
testified that his job required him to seek help to move any object weighing more than
fifty pounds.

      In 2003, Mr. Holman injured his right shoulder while building woodworking at
home. He testified that he turned a wood beam over when it began to fall. He heard
something snap and experienced a sharp pain in his right shoulder. He ultimately
underwent a right rotator cuff tear.

        In 2005, Mr. Holman hired a contractor to build a house on his property. In 2010,
the contractor and his employees built a separate carpentry shop on his property. He
testified that he supervised the carpentry work, but performed no heaving lifting. He
admitted on cross-examination that he assisted in lifting the frame with six other
individuals. (See Ex. 11.) He further admitted that he performed carpentry work outside
the work place, but hired others to perform the heavy work. (See also Ex. 8.)

       On January 8, 2015, Mr. Holman felt a sharp pain in his right shoulder after
picking up an oak butcher-block workbench top with a co-worker. !d. Mr. Holman and
his co-worker immediately stopped working, and he informed his supervisor of the
injury. !d. His supervisor sent Mr. Holman to the onsite medical clinic.

        At the onsite medical clinic, Mr. Holman saw Dr. Ramesh Dowray and reported,
"We were assembling butcher block work benches. I picked up a 3' x 5' x 2" butcher
block and felt a sharp pain kind of like an electric shock in my right shoulder." (Ex. 7 at
2.) Mr. Holman additionally reported that, approximately thirteen years prior, he
underwent a right rotator cuff repair for a non-occupational injury. !d. Dr. Dowray
diagnosed an "acute right shoulder pain extending from posterior-inferior right scapular
area to the elbow sometimes to the right proximal forearm, etiology to be determined."
!d. Dr. Dowray assigned restrictions of no use of the right arm above waist level and no
lifting over five pounds right arm up to the waist as tolerated. !d.

        CNS completed a First Report of Work Injury or Illness on January 12,2015. (Ex.
2.) On that same day, Dr. John Sanabria of Lakeway Urgent Care evaluated Mr. Holman
for "constant joint pain of the right shoulder since Thu, Jan 08, 2015." (Ex. 7 at 3.) Mr.
Holman reported, "[I]t was the result of an injury, which was work related." !d. He
further stated, "[H]e picked up a heavy butcher block counter top with a co-worker last
week and felt sudden electric shock pain down his right arm." !d. Dr. Sanabria ordered
x-rays and performed a physical exam. !d. Upon completion of the evaluation, Dr.
Sanabria diagnosed "sprain, shoulder/upper arm, unspecified" and restricted Mr. Holman
to "left-handed duty only." !d. Dr. Sanabria further noted, "The patient is displaying
signs and symptoms of a rotator cuff injury. He has had tears in both shoulders in the
past and says it feels the same." !d.

                                            2
        Mr. Holman underwent a right shoulder MRI with arthrogram on January 20,
2015. (Ex. 7 at 6-9.) Thereafter, CNS provided Mr. Holman a panel of physicians and he
selected Dr. William Hovis on January 22, 2015. (Ex. 3.) Dr. Hovis evaluated Mr.
Holman on January 26, 2015, for right shoulder complaints. (Ex. 7 at 12-18.) Mr.
Holman related: "[H]e injured his right shoulder 1-8-15 while employed at Consolidated
Nuclear Security Plant. He relates he was lifting a butcher-block counter top with the
help of a fellow employee. He was lifting with both hands when he felt a tearing
sensation in his right shoulder." ld. at 12. Dr. Hovis noted, "His job requires him to do
repetitive heav[y] lifting." ld. Mr. Holman also advised Dr. Hovis:

      [H]e previously injured his right shoulder in 2003 which was not work
      related. He underwent a rotator cuff repair ... He relates he had done well
      with his right shoulder until his recent injury .. .

      He is S/P rotator cuff repair left shoulder by WMH in 20 11. He relates his
      left shoulder is doing "great."

      He relates "you operated on my left shoulder and it is perfect, I want you to
      fix my right shoulder." He further relates that he does carpentry work. He
      loves what he does. He is compassionated [sic] about what he does and he
      relates that "I want to get 20 more years out of my anns."

!d. Following review of right shoulder and neck x-rays and the right shoulder MRI with
arthrogram, Dr. Hovis stated:

      I have advised this gentleman of the following:
      1. He has a chronic massive full thickness tear of the rotator cuff with
          retraction and atrophy to the level of the glenoid.
      2. He has chronic rupture and/or dislocation biceps tendon long head.
      3. It is my impression that the vast majority of orthopaedic surgeons/
          shoulder specialist would deem his cuff irreparable.
      4. The standard accepted treatment would be a reverse total shoulder
          arthroplasty.
      5. A reverse total shoulder arthroplasty would be attendant with me with
          significant to marked restriction of physical abilities and physical
          activities of the right upper extremity to prevent reinjury or
          complications from the shoulder arthroplasty.
      6. Some of his upper extremity symptomatology may very well originate
          from his neck in view of the fact that he has significant to severe neck
         pathology also.

      This gentleman is essentially pleading with me to attempt repair of his

                                           3
       rotator cuff. He is anxious to avoid shoulder arthroplasty if possible. He
       relates that he "loves my woodworking and I want to try to continue it as
       long as I possibly can. Further, you did a great job on my left shoulder and
       I have no difficulty with my left shoulder at all."

       I have further advised him I would be happy for him to obtain a second
       opinion elsewhere. He basically is declining[,] requesting that I care for
       him and that I attempt a repair of his rotator cuff.

!d. at 16. Dr. Hovis agreed that it was reasonable to attempt an arthroscopy of his right
shoulder. !d. Dr. Hovis restricted Mr. Holman to light duty. !d.

        On January 27, 2015, CNS' carrier submitted a questionnaire to Dr. Hovis
requesting a causation opinion. (Ex. 7 at 21.) On January 29, 2015, Dr. Hovis responded
to the questionnaire in part as follows:

      Question:     Please provide your opmwn on whether there is any pre
                    existing condition that is contributed to his current injury/

      Answer:       It has been clearly stated in my medical evaluation of Mr.
                    Douglas Holman that he has significant pre-existing
                    conditions which do and could contribute to his current
                    shoulder symptomatology. They were outlined in my report
                    as follows:

                    He has a chronic massive full thickness tear of the rotator cuff
                    with retraction and atrophy to the level of the glenoid. He has
                    a chronic rupture and/or dislocation biceps tendon long head.
                    He has degenerative arthritis to a mild degree in the
                    acromioclavciular [sic] joint of his shoulder. He has the
                    congenital cervical fusion with some significant arthritic
                    change in his neck which may contribute some
                    symptomatology to his affect right upper extremity.

      Question:     Are you able to provide whether the MRI results are due to
                    the work injury on 1-8-2015 or whether there were any
                    conditions/tears pre existing the date of the injury?

      Answer:       The majority of the findings discussed in the above diagnoses
                    and in my report are clearly pre existing. The statement that
                    he has a chronic massive full thickness tear of the rotator cuff
                    with retraction and atrophy at the level of the glenoid is
                    consistent with a chronic massive tear of the rotator cuff

                                            4
                    which pre existed his described work related injury. He has a
                    chronic rupture and/or dislocation biceps tendon long head.
                    The appearance of this would suggest that this finding
                    preceded his described work related injury. Degenerative
                    arthritis acromioclavicular joint of the shoulder - although
                    not a major component of this gentleman's symptomatology
                    pre-existed his described work related injury.

                    Thus it can be stated with reasonable certainty that the
                    majority of his MRI findings preceded his described work
                    related injury. However, that having been said, based upon
                    his symptomatology and his history, it is reasonable to
                    assume that he aggravated and accentuated the chronic tear of
                    his rotator cuff with possible additional tearing of the cuff
                    tissue.

       Question:    What comorbidities are you referring to?

       Answer:      The same as outlined in the first two questions.

                    His age, and his being right handed, could also be considered
                    pre existing comorbidities.

       Question:    Is the current medical treatment the injured worker needs due
                    to the work injury of 1-8-2015 or due to a pre-existing
                    condition and/or injury?

       Answer:      It is due to both. It would be reasonable to assume, however,
                    that the majority of his findings pre existed his most recent
                    described work related injury.

                    The fact that this gentleman has had prior surgery on his right
                    shoulder elsewhere [sic] 2003 would also be reasonably
                    considered a pre existing condition.

!d. at 22-24.

       CNS stopped Mr. Holman's workers' compensation benefits and issued a Notice
of Controversy, Form C-27, on March 4, 2015, on the basis the "right shoulder surgery is
not authorized as the need for surgery is due to pre-existing condition." (Ex. 5.) CNS
issued a Notice of Denial of Claim for Compensation, Form C-23, on March 19, 2015, on
the same basis. (Ex. 6.)


                                           5
       Mr. Holman returned to see Dr. Hovis on March 11, 2015, "requesting a
discussion regarding his shoulder difficulties, shoulder injury and again discussing
treatment options as well as attempting to evaluate who the 'responsible party' will be."
(Ex. 7 at 25-28.) Dr. Hovis discussed the nature of the findings and treatment options
with Mr. Holman. Dr. Hovis noted in part:

       He specifically denies any heavy repetitive activities with his arms on a
       routine basis outside the course of his employment[.]

       He is questioning whether a portion of his pre existing condition in his right
       shoulder is the result of heavy repetitive work with his right ann over the
       years in the course of his employment.

       Assuming his history to be true, I feel it is reasonable to assume that a
       significant portion of his progressive wear and tear changes in his right
       shoulder are due to pre existing conditions associated with his work
       activities such as a "cumulative trauma disorder."

!d. at 27.

       CNS' carrier contacted Dr. Hovis again, requesting further clarification on the
issue of causation. The carrier posed the following question:

       Taking into consideration the employee's previous right shoulder surgery,
       his work as a union trainer until 2009, the degenerative changes caused by
       the normal aging process, and the employee's non-work related carpentry
       activities, are you able to state within a reasonable degree of medical
       certainty that it is more likely than not that the employee's work at Y-12
       contributed more than 50% in causing the injury to his right shoulder?

(Ex. 9.)

       Dr. Hovis responded by letter dated April9, 2015. (Ex. 7 at 29.) Dr. Hovis stated:

       It was my impression from my discussions with him as well as review of
       the available medical records that he never felt he achieved a really
       excellent result following his initial right shoulder surgery in 2004. In
       addition, there appeared to be other factors at play in so much as he related
       that he has been building his own home with the help of others and has
       done other work at other companies in the past. Given the lack of available
       information regarding the real objective status of his shoulder following the
       2004 injury as well as the other activities that he engaged in, I do not feel
       that I (or anyone else) can state within a reasonable degree of medical

                                             6
            certainty that a maJonty of this gentleman's current right shoulder
            difficulties are the result of his most recent period of work at Y12.

    !d.

          Subsequently, Mr. Holman came under the care of Dr. Brady. 2 Dr. Brady
    performed a right rotator cuff repair on August 11, 2015. Post-operatively, Mr. Holman
    completed physical therapy.

           Mr. Holman worked from the date of the January 8, 2015 work incident until July
    2015. He missed work beginning in July 2015, for unrelated personal medical reasons
    and received short-term disability.

        Mr. Holman filed a Petition for Benefit Determination seeking temporary
disability and medical benefits. The parties did not resolve the disputed issues through
mediation, and the Mediating Specialist filed a Dispute Certification Notice. Mr. Holman
filed a Request for Expedited Hearing, and this Court heard the matter on November 18,
2015.

       At the Expedited Hearing, Mr. Holman argued that he sustained an injury to his
right shoulder as a result of the heavy labor he performed in the course of his
employment with CNS. Mr. Holman argued that Dr. Hovis' causation opinion was not
accurate because Mr. Holman did not build his house or carpentry shop, but only
supervised. Further, Mr. Holman asserted that Dr. Hovis contradicted himself because
his records first note that Mr. Holman's prior shoulder surgeries were successful, but later
noted that he never achieved an excellent result. Mr. Holman contends that both prior
shoulder surgeries achieved excellent results. Mr. Holman contended that he is entitled
to temporary disability and medical benefits.

       CNS countered that Mr. Holman failed to meet the definition of compensable
injury under the Workers' Compensation Laws for the State of Tennessee. Whether a
cumulative injury or acute injury, Mr. Holman failed to establish that his right shoulder
injury arose primarily out of and in the course and scope of his employment with CNS.
Dr. Hovis' April 9, 2015 letter clearly indicated that Mr. Holman's employment at CNS
was not the primary cause of his right shoulder injury.




2
    The medical records of Dr. Brady were not introduced into evidence at the Expedited Hearing.

                                                           7
                       Findings of Fact and Conclusions of Law

        The Workers' Compensation Law shall not be remedially or liberally construed in
favor of either party but shall be construed fairly, impartially and in accordance with
basic principles of statutory construction favoring neither the employee nor
employer. Tenn. Code Ann. § 50-6-116 (2014). The employee in a workers'
compensation claim has the burden of proof on all essential elements of a claim. Scott v.
Integrity Staffing Solutions, No. 2015-01-0055, 2015 TN Wrk. Camp. App. Bd. LEXIS
24, at *6 (Tenn. Workers' Camp. App. Bd. Aug. 18, 2015). An employee need not prove
every element of his or her claim by a preponderance of the evidence in order to obtain
relief at an expedited hearing. McCord v. Advantage Human Resourcing, No. 2014-06-
0063, 2015 TN Wrk. Camp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers' Comp. App.
Bd. Mar. 27, 2015). At an expedited hearing, an employee has the burden to come
forward with sufficient evidence from which the trial court can determine that the
employee is likely to prevail at a hearing on the merits. !d.

       Tennessee Code Annotated section 50-6-102(13) (2014) defines "injury" and
"personal injury" to mean an injury by accident "arising primarily out of and in the
course and scope of employment[.]" Tenn. Code Ann.§ 50-6-102(13). An injury "arises
primarily out of and in the course and scope of employment" only if it has been shown by
a preponderance of the evidence that the employment contributed more than fifty percent
(50%) in causing the injury, considering all causes." Tenn. Code Ann. § 50-6-
102(13)(B).

        The Tennessee Supreme Court has consistently held that to qualify as a
compensable workers' compensation claim, an injury must both "arise out of' and occur
"in the course of' employment:

      The phrase "in the course of' refers to time, place, and circumstances, and
      "arising out of' refers to cause or origin. "[A]n injury by accident to an
      employee is in the course of employment if it occurred while he was
      performing a duty he was employed to do; and it is an injury arising out of
      employment if caused by a hazard incident to such employment."
      Generally, an injury arises out of and is in the course and scope of
      employment if it has a rational connection to the work and occurs while the
      employee is engaged in the duties ofhis employment.

Scarbrough v. Right Way Recycling LLC, No. 2014-03-0006, 2015 TN Wrk. Camp. App.
Bd. LEXIS 9, at *10 (Tenn. Workers' Camp. App. Bd. Apr. 20, 2015) (internal citations
omitted).




                                           8
        Pursuant to Tennessee Code Annotated section 50-6-204(a)(3)(A)(i) (2014), an
employee is given the opportunity to select "the treating physician'' from the employer's
designated panel of "physicians, surgeons, chiropractors or specialty practice groups."
Tennessee Code Annotated section 50-6-102(13)(E) (2014) expressly states that "the
opinion of the treating physician, selected by the employee from the employer's
designated panel of physicians pursuant to§ 50-6-204(a)(3), shall be presumed correct on
the issue of causation but this presumption shall be rebuttable by a preponderance of the
evidence."     Neither of these provisions preconditions the "treating physician"
designation, or the application of the presumption of correctness, on a court's perception
of whether the treatment provided at any given medical appointment was appropriate or
adequate.

        Tennessee courts have long held that the employer in a workers' compensation
case generally has the right to control medical treatment, assuming that the employer has
complied with the requirements of Tennessee Code Annotated section 50-6-204 (2014).
See, e.g., Banks v. UPS, Inc., 170 S.W.3d 556, 562 (Tenn. 2005). Once an employer
offers the employee a panel of physicians in accordance with the statute, then the selected
physician is designated the "treating physician," and that physician's opinion on
causation is entitled to a rebuttable presumption of correctness. Tenn. Code Ann. § 50-6-
102( 13 )(E) (20 14 ). The assessment by a court of the appropriateness of medical
treatment offered at a medical appointment with an authorized treating physician adds a
purely subjective element to the analysis that finds no support in the language of the
statute. Scott, 2015 Tn. Wrk. Comp. App. Bd. 24 at *6-8. Judges are not well-suited to
second-guess a medical expert's treatment, recommendations, and/or diagnoses absent
some conflicting medical evidence or some other countervailing evidence properly
admitted into the record. !d.

        Here, Mr. Holman timely reported the January 8, 2015 work incident. CNS
provided authorized medical treatment with Dr. Hovis, whom Mr. Holman selected from
a panel. Under the law, Dr. Hovis' opinion on causation is entitled to a rebuttable
presumption of correctness. Mr. Holman offered no other medical evidence to rebut the
causation opinion of Dr. Hovis. While Mr. Holman subsequently came under the care of
Dr. Brady, who performed the right rotator cuff repair, Mr. Holman did not introduce the
medical records of Dr. Brady and Dr. Brady was not apparently asked to address
causation in this case. Therefore, as a matter of law, this Court finds that Mr. Holman
failed to establish that he is likely to prevail at a hearing on the merits. Accordingly, his
request for temporary disability and medical benefits are denied at this time.

IT IS, THEREFORE, ORDERED as follows:

   1. Mr. Holman's claim against Consolidated Nuclear Security, LLC and its workers'
      compensation carrier for the requested temporary disability and medical benefits is
      denied at this time.

                                             9
   2. This matter is set for an Initial (Scheduling) Hearing on Tuesday, February 9,
      2015, at 9:30a.m. eastern time.

ENTERED this the 17th day of December, 2015.         ~



                                     Court of Workers' Compensation Claims

Initial ( cheduling) Hearing:

      An Initial (Scheduling) Hearing has been set with Judge Pamela B. Johnson in the
Court of Workers' Compensation Claims. You must call (865) 594-0091 or toll-free at
855-543-5041 to participate in the Initial Hearing.

        Please Note: You must call in on the scheduled date/time to participate. Failure to
call in may result in a determination of the issues without your further participation.

Right to Appeal :

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying

                                            10
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of lndigency
   in accordance with this section shall result in dismissal of the appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: ( 1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                        11
                                               APPENDIX

    Technical Record: 3
       • Petition for Benefit Determination, filed March 3, 2015;
       • Dispute Certification Notice, filed March 31, 2015; and
       • Request for Expedited Hearing, filed May 26, 2015.

Exhibits:
   • EXHIBIT 1: Affidavit of Douglas Holman;
   • EXHIBIT 2: First Report of Work Injury, Form C20;
   • EXHIBIT 3: Panel ofPhysicians, Form C42;
   • EXHIBIT 4: Wage Statement, Form C41;
   • EXHIBIT 5: Notice of Controversy, Form C27;
   • EXHIBIT 6: Notice of Denial of Claim for Compensation, Form C23;
   • EXHIBIT 7: Collective Exhibit, numbered pages 1-29;
   • EXHIBIT 8: Statement ofHarold North;
   • EXHIBIT 9: Letter from Attorney Stogsdill to Dr. William Hovis;
  • EXHIBIT 10: Injury/ Illness Data Collection; and
  • EXHIBIT 11: Photographs.




3
  The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.

                                                     12
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 17th day
ofDecember, 2015.

Name                        Certified   Via     Via        Service sent to:
                            Mail        Fax     Email
Douglas A. Holman,             X                  X        Douglas A. Holman
Employee                                                   1616 River Bend Road
                                                           Sevierville, TN 37876
                                                           ubcdah(ciloa I. com
Landon Lackey, Esq.,                                X      Landon.Lack ey@cns .doe. gov
Employer's Counsel




                                                          ""' hrum, Clerk of Court
                                         Court of       orkers' Compensation Claims
                                                WC.CourtCierk@tn.gov




                                           13